      Case 3:19-cv-00877-SI   Document 49   Filed 03/01/21   Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON

DENA R. LINTON-HELMS,
                                        Case No. 3:19-cv-00877-SI
          Petitioner,
                                        OPINION AND ORDER
     v.

SUPERINTENDENT PAULA MEYERS,

          Respondent.

     Susan F. Wilk
     Assistant Federal Public Defender
     101 S.W. Main Street, Suite 1700
     Portland, Oregon 97204

          Attorney for Petitioner

     Ellen F. Rosenblum, Attorney General
     James M. Aaron, Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, Oregon 97310

          Attorneys for Respondent


     1 – OPINION AND ORDER
         Case 3:19-cv-00877-SI    Document 49       Filed 03/01/21    Page 2 of 12




SIMON, District Judge.

       Petitioner brings this habeas corpus case pursuant to 28

U.S.C.      §   2254    challenging       the   legality      of      her    state-court

convictions for Assault in the First Degree and Unlawful Use of

a Weapon. For the reasons that follow, the Amended Petition for

Writ of Habeas Corpus (#5) is denied.

                                    BACKGROUND

         On July 17, 2014, Petitioner assaulted Shelby Acosta at a

public park in Grants Pass. She demanded that Mr. Acosta give

her money he owed her and obtain some sort of medication or

narcotic. She then lashed out at him with large hunting knife.

Petitioner severed a portion of Acosta’s left ear and lacerated

his scalp. As a result, the Josephine County Grand Jury indicted

her    on    one   count   each    of     Assault     in   the     First     Degree   and

Unlawful Use of a Weapon. Respondent’s Exhibit 102. Pursuant to

Oregon’s mandatory minimum sentencing scheme, Petitioner faced a

90-month sentence if convicted of Assault in the First Degree.

       The      trial    court    appointed         Pete     Smith      to    represent

Petitioner and, in the summer of 2014, the State offered her a

plea   deal     whereby    she    could    plead     guilty      to   Assault    in   the

Second Degree which carried a mandatory minimum sentence of 70

months in prison. Petitioner’s Exhibit 1, p. 2. By pleading

guilty to the lesser charge, Petitioner would not only reduce

her sentencing exposure by 20 months, but would also be eligible

to earn sentencing credits. Respondent’s Exhibit 123, p. 2.

       The State’s plea offer remained open for several months. In

January 2015, Smith withdrew due to a conflict and Daniel Simcoe


        2 – OPINION AND ORDER
         Case 3:19-cv-00877-SI     Document 49        Filed 03/01/21        Page 3 of 12




substituted as new counsel. Simcoe discussed the State’s pending

plea     offer     with    Petitioner         and,     according        to      Petitioner’s

Declaration,        although       she     had       rejected         that      offer      while

represented by Smith, she told Simcoe she wished to accept the

offer but “wanted to know whether the offer included programs

like drug treatment.” Declaration of Dena Renee Linton-Helms,

¶ 1, ¶ 4. She also wished to know whether the prosecutor would

agree to furlough her as part of the deal so she could visit her

terminally        ill    mother    prior      to   the    start        of     her    sentence.

Although Simcoe reached out to prosecutor Lisa Turner on these

issues, Petitioner swears Simcoe “never got back to me” despite

her attempts to contact him. Id at ¶ 5.

       For his part, Simcoe similarly declares Petitioner rejected

the State’s offer while Smith represented her, and later asked

him to inquire as to whether she could be furloughed so as to

visit her terminally ill mother in California as part of the

plea deal. Declaration of Daniel Simcoe, ¶ 5. Simcoe approached

Turner     with    both     the    programming        question         and     the   furlough

proposal,     but       Turner    stated   Petitioner          was     not     eligible     for

Alternative        Incarceration         Programs        and    flatly         rejected     the

request     for     a     furlough.      In      contradiction          to      Petitioner’s

Declaration,        however,      Simcoe      declares         that    he      “communicated

regularly with [P]etitioner at the jail and discussed with her

all of my communications with Ms. Turner. I communicated Ms.

Turner’s response to the furlough question to [P]etitioner.” Id

at ¶ 7. According to Simcoe, “Petitioner always maintained that

she did not commit the crimes alleged and consistently wanted to


       3 – OPINION AND ORDER
       Case 3:19-cv-00877-SI       Document 49         Filed 03/01/21    Page 4 of 12




take the case to trial despite my advice that she take the

offer.” Id at ¶ 10.

      Whether        attributable           to        omissions         by     counsel        or

Petitioner’s own choosing, Petitioner did not accept the State’s

plea offer. She proceeded to a bench trial where the trial court

convicted     her     on    both       counts,        merged    the      convictions         for

purposes of sentencing, and imposed the statutorily-mandated 90-

month sentence. Petitioner directly appealed her convictions,

but   the   Oregon     Court      of    Appeals        affirmed    the        trial      court’s

decision     without       issuing      a   written        opinion       and       the    Oregon

Supreme Court denied review. State v. Linton-Helms, 284 Or. App.

557, 392 P.3d 392, rev. denied, 361 Or. 671, 399 P.3d 1007

(2017).

      Petitioner next sought post-conviction relief (“PCR”) in

Washington County where, with the assistance of PCR counsel, she

filed an Amended PCR Petition raising a single claim: whether

Simcoe had been ineffective when he failed to include in his

closing     argument       that   a    fingernail        recovered       from       the    crime

scene was devoid of Petitioner’s DNA. Respondent’s Exhibit 110.

The   PCR    court    denied       relief        on   this     claim,        and    Petitioner

voluntarily dismissed a subsequent appeal. Respondent’s Exhibits

119-121.

      Petitioner filed this federal habeas corpus action on June

5, 2019. The Court appointed Susan F. Wilk to represent her and,

with Wilk’s assistance, Petitioner filed an Amended Petition in

which she raises five grounds for relief containing 12 claims.

In her briefing, Petitioner chooses to argue only her Ground Two


       4 – OPINION AND ORDER
         Case 3:19-cv-00877-SI    Document 49        Filed 03/01/21    Page 5 of 12




claim that Simcoe was ineffective when he failed to communicate

with her regarding a favorable plea offer. Respondent asks the

Court to deny relief on the Petition because: (1) the Amended

Petition contains no supporting facts, therefore it fails to

state a claim; (2) Petitioner’s unargued claims do not entitle

her   to    relief;     and   (3) Petitioner         procedurally           defaulted     her

Ground Two claim and is unable to excuse that default.

                                     DISCUSSION

I.      Failure to State Claim

        Rule 2(c) of the Rules Governing Section 2254 Proceedings

requires each habeas corpus petition to "specify all the grounds

for relief which are available to the petitioner[.]" In order to

comply with this Rule, a petition must contain specific facts

supporting each claim. James v. Borg, 24 F.3d 20, 26 (9th Cir.

1994). In this case, Petitioner alleges in Ground Two that her

trial      attorney     “failed   to    communicate         with      her    regarding      a

favorable plea offer.” Amended Petition (#5), p. 3. Given that

there      was   only   one   plea     offer    at     issue     in    this       case,   the

implication        is     that    Simcoe       failed       to     provide         adequate

communication so as to allow Petitioner to take advantage of the

State’s offer. This is sufficient to state a valid claim for

pleading purposes.

II.   Unargued Claims

        As noted above, the Amended Petition presents 12 claims for

the     Court’s    consideration.       With     the      assistance         of    counsel,

Petitioner       limits    her    argument     to     her    Ground      Two      claim   of

ineffective assistance of counsel. Petitioner does not argue the


        5 – OPINION AND ORDER
         Case 3:19-cv-00877-SI        Document 49    Filed 03/01/21    Page 6 of 12




merits        of     her     remaining       claims,     nor    does         she    address

Respondent’s argument that the remaining claims are procedurally

defaulted. As such, Petitioner has not carried her burden of

proof    with        respect    to    these    unargued     claims.         See    Silva    v.

Woodford, 279 F.3d 825, 835 (9th Cir. 2002) (Petitioner bears

the   burden         of    proving    her    claims).    Even    if     Petitioner         had

supported these claims with briefing, the Court has examined

them based upon the existing record and determined that they do

not entitle her to habeas corpus relief.

III. Ground Two: Ineffective Assistance of Counsel

        A.     Evidentiary Objections

               1.         Hearsay Statements

        Petitioner maintains that when Simcoe failed to communicate

with her regarding a plea offer she was willing to accept, the

offer    lapsed       and     the    trial   court   convicted        her    of    the   more

severe offense of Assault in the First Degree. During the course

of this habeas corpus case, Wilk and her investigator, Mitzi

Miller, interviewed Simcoe in relation to Petitioner’s Ground

Two claim. Petitioner seeks to admit Simcoe’s statements during

that interview through Miller’s Declaration. Respondent objects

to paragraphs eight and nine of that Declaration on the basis

that,        while    they     are     properly      considered       for     impeachment

purposes, they constitute inadmissible hearsay.1


1 Paragraphs eight and nine address Simcoe’s discussions with the prosecutor.
Miller declares that Simcoe “indicated that she wished to accept the offer”
but had questions about whether a furlough would be possible and whether she
would qualify for Alternative Incarceration Programs. Miller Declaration,
¶ 8. According to Miller, Simcoe stated that although he had no documentation
memorializing his discussions with Petitioner, he was certain that he relayed


        6 – OPINION AND ORDER
         Case 3:19-cv-00877-SI       Document 49     Filed 03/01/21     Page 7 of 12




       It is difficult to parse out what amounts to potential

impeachment evidence versus hearsay, but the disparities between

what     Miller     claims      Simcoe       said,    and        what     Simcoe   himself

declares, are few as well as immaterial to the resolution of

this case. The Court will therefore consider the totality of

paragraphs eight and nine of the Miller Declaration in reaching

a decision on the issues in this case.

             2.        Disciplinary Records

       As part of her investigation, Miller also obtained Simcoe’s

Oregon     State       Bar     disciplinary        file        containing    two       public

reprimands       and    four    complaints      that       did    not     result   in    any

disciplinary       action.       Petitioner        believes        that     this   history

displays     a    pattern       of    poor   communication          from     Simcoe     that

renders it more likely that he failed to properly communicate

with her. Respondent objects to Petitioner’s use of Simcoe’s Bar

disciplinary records as irrelevant, unfairly prejudicial, and

improper propensity evidence in violation of Fed. R. Evid. 403

and 404(b), respectively.

       Although Petitioner attempts to establish that Simcoe acted

in     conformity       with    his     character         as     demonstrated      by    his

disciplinary record with the Oregon State Bar, such evidence is

inadmissible under Fed. R. Evid 404(b) which bars the use of

prior crimes, wrongs, or other acts to establish that a person

acted in accordance with his character on a particular occasion.

In addition, the two public reprimands the Bar levied against


that information to Petitioner and that she “decided to go to trial instead
of pleading guilty.” Id at ¶ 9.


        7 – OPINION AND ORDER
         Case 3:19-cv-00877-SI        Document 49      Filed 03/01/21   Page 8 of 12




Simcoe are irrelevant insofar as they did not pertain to the

failure to communicate a plea offer. Instead, those reprimands

involved: (1) legal advice to an unrepresented person and the

failure to promptly return client property upon the termination

of the representation; and (2) the failure to follow up with a

client and submit forms pertaining to spousal death benefits.2

Miller       Declaration,        ¶    12.    Accordingly,       the     Court    will     not

consider          the     proposed          evidence     pertaining        to     Simcoe’s

disciplinary record with the Oregon State Bar.

        B.        Cause and Prejudice

        The parties agree that Petitioner failed to fairly present

her   Ground        Two   claim       to    Oregon’s    state    courts,        leaving    it

procedurally          defaulted.       Petitioner      argues,     however,       that    the

Court        should     excuse       the    default    because     her     PCR    attorney

performed deficiently by failing to raise it.

        In Martinez v. Ryan, 566, U.S. 1 (2012), the Supreme Court

set forth the procedure by which a habeas corpus petitioner can

excuse        a    procedural        default     associated       with     a     claim     of

ineffective assistance of trial counsel. First, Petitioner must

show that her attorney in her initial-level PCR proceeding was

ineffective under the standards the Supreme Court announced in

Strickland v. Washington, 466 U.S. 668 (1984). Id at 14. “[T]o

fulfill this requirement, a petitioner must not only show that

PCR counsel performed deficiently, but also that this prejudiced

petitioner, i.e., that there was a reasonable probability that,
2  The four Bar complaints Petitioner references that did not result in
disciplinary action would be of very limited probative value even if they
were otherwise admissible.


        8 – OPINION AND ORDER
         Case 3:19-cv-00877-SI    Document 49    Filed 03/01/21   Page 9 of 12




absent     the   deficient       performance,     the    result     of   the      post-

conviction proceedings would have been different.” Runningeagle

v. Ryan, 825 F.3d 970, 982 (9th Cir. 2017) (quotation omitted).

Next,     Petitioner     must      show   that     the     defaulted     claim       of

ineffective assistance of trial counsel is substantial insofar

as it has some merit. Martinez, 566 U.S. at 14.

        Petitioner argues that PCR counsel ignored Simcoe’s failure

to adequately communicate the State’s plea offer and, instead,

proceeded to pursue a borderline frivolous claim pertaining to

the absence of DNA evidence from a fingernail recovered from the

crime scene. She argues that the evidence against her was so

overwhelming that she had no realistic chance of prevailing on

such a claim, and that PCR counsel performed deficiently by

pursuing that claim to the exclusion of her Ground Two claim.

        In support of her argument, Petitioner points out that PCR

counsel had access to Simcoe’s trial notes and emails, including

an email from Simcoe to Turner in which he indicated that “I

believe     Linton-Helm     will     accept     your     latest   offer.”        Miller

Declaration, Att. A. However, that email also asks Turner to

agree to allow Petitioner a furlough. Id. In response, Turner

refused the additional furlough request. This documentary record

did not provide a clear indication that Petitioner wished to

accept the State’s offer in the absence of the furlough.3


3 Simcoe’s impression from speaking with Petitioner was that her primary
concern, both in the months leading up to Simcoe’s appointment as well as
during plea negotiations involving Simcoe, was “getting let out of jail, not
resolving the case by plea.” Simcoe Declaration, ¶ 5. Although his email to
Turner suggests that Petitioner was willing to resolve the case by way of
plea agreement, the email and Declaration are not necessarily inconsistent.


        9 – OPINION AND ORDER
      Case 3:19-cv-00877-SI        Document 49     Filed 03/01/21      Page 10 of 12




      Petitioner         also    believes       that    PCR    counsel       should     have

examined counsel’s notes and, finding them devoid of a specific

entry pertaining to plea discussions or any decision to forego

the State’s plea offer, raised her Ground Two claim which was

clearly supported by relevant case law at the time. See Missouri

v. Frye, 566 U.S. 134, 145 (2012) (attorneys must communicate

formal     plea    offers       from   the    prosecution).          The   absence      of   a

billing entry or specific notes pertaining to plea discussions

is insufficient to prompt a reasonable practitioner to assume

that an attorney failed to adequately communicate a plea offer.

Indeed,      Petitioner,        herself,      declares        that     she   and     Simcoe

discussed the State’s plea offer while also noting the absence

of notes in Simcoe’s files referencing such discussions. Linton-

Helms Declaration, ¶¶ 4-5.

      It    is    also    telling      that     although      Petitioner      claims     she

repeatedly attempted to discuss the plea offer with Simcoe only

to   be    ignored,      notably       absent    from    her    Declaration        is    any

statement that she ever told PCR counsel that the plea offer had

been an issue in her case. Consistent with that omission, PCR

counsel declares:

              I have no specific memory of talking about
              whether petitioner would have taken a plea
              offer, but I usually do when the facts are
              as unfavorable as in this case. A failure to
              communicate a plea offer or to adequately
              advise the defendant about such an offer is
              a type of claim that I regularly seek out
              and raise in post-conviction when the facts
              support it. If petitioner had told me that
              she was unaware of a plea offer or that she
              had wanted to accept the state’s offer, I


          10 – OPINION AND ORDER
         Case 3:19-cv-00877-SI   Document 49    Filed 03/01/21   Page 11 of 12




                would have    raised    a    claim     regarding      that
                issue.

Declaration of Travis Rhoades Dickey, ¶ 4.

        Thus, not only does Petitioner’s own Declaration make no

mention of any communications with PCR counsel about the plea

issue,4 but PCR counsel’s Declaration suggests that Petitioner

never alerted him that she had difficulty communicating with

Simcoe about the plea. On this record, it was not incumbent upon

PCR counsel to raise the ineffective assistance of counsel claim

Petitioner now argues as Ground II. See Strickland, 466 U.S. at

691     (attorney    performance       is    properly    evaluated      based     upon

information the client provides to counsel).

        Because PCR counsel had no reason to suspect that Simcoe

failed     to    properly    communicate      the    State’s     plea    offer,    PCR

counsel’s performance did not fall below an objective standard

of    reasonableness.       Accordingly,      Petitioner       cannot    excuse    her

default as to Ground Two.

V.      Evidentiary Hearing

        Finally,     Petitioner       asks     the     Court     to     conduct    an

evidentiary       hearing    should    it    require    additional      evidence   to

resolve whether she has made a showing of cause and prejudice to

excuse her procedural default. Petitioner and Respondent have

already expanded the record on the issue of cause and prejudice,

and that new evidence in conjunction with the existing record

make it clear that Petitioner is unable overcome her procedural

default. Where the record in this case is sufficiently developed


4   In fact, Petitioner’s Declaration makes no mention of PCR counsel at all.


         11 – OPINION AND ORDER
     Case 3:19-cv-00877-SI   Document 49   Filed 03/01/21   Page 12 of 12




to resolve the issues before the Court, Petitioner’s request for

an evidentiary hearing is denied. See Rhoades v. Henry, 638 F.3d

1027, 1041 (9th Cir. 2011); see also Gandarela v. Johnson, 286

F.3d 1080, 1087 (9th Cir. 2002).

                                CONCLUSION

     For the reasons identified above, the Petition for Writ of

Habeas Corpus (#5) is denied. The Court does, however, issue a

Certificate of Appealability on the issue of whether Petitioner

has demonstrated cause and prejudice sufficient to excuse the

procedural default of her Ground II claim.

     DATED this 1st day of March, 2021.




                                     /s/ Michael H. Simon_
                                     Michael H. Simon
                                      United States District Judge




      12 – OPINION AND ORDER
